         Case 1:20-cv-01480-DAD-JLT Document 2 Filed 10/21/20 Page 1 of 2


1
2
3

4
5
6

7
8                                    UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   RP GOLDEN STATE MANAGEMENT,                         )   Case No.: 1:20-cv-1480 DAD JLT
     LLC; ASHA DESAI; and PAUL DESAI,                    )
12                                                       )   ORDER DIRECTING PLAINTIFFS TO PAY THE
                     Plaintiffs,                         )   FILING FEE OR FILE A MOTION TO PROCEED
13                                                           IN FORMA PAUPERIS
              v.                                         )
14                                                       )
     JESSE J. THALER, et al.,                            )
15                                                       )
                     Defendants.                         )
16                                                       )
17            Plaintiffs initiated this action by filing a complaint on October 19, 2020. As a general rule, all
18   parties instituting any civil action, suit or proceeding in a United States District Court must pay a filing
19   fee. 28 U.S.C. § 1915(a). However, the Court may authorize the commencement of an action without
20   the filing fee “by a person who submits an affidavit that includes a statement of all assets such [person]
21   possesses that the person is unable to pay such fees or give security therefore.” 28 U.S.C. § 1915(a)(1).
22   Therefore, an action may proceed despite a failure to prepay the filing fee only if leave to proceed in
23   forma pauperis (“IFP”) is granted by the Court. See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir.
24   1999).
25            Plaintiffs failed to pay the requisite filing fee or to file a motion to proceed in forma pauperis,
26   and the matter cannot proceed before the Court at this time. Accordingly, the Court ORDERS:
27            1.     Plaintiffs SHALL pay the filing fee within 21 days of service of this order, or
28            2.     Plaintiffs SHALL file a motion to proceed in forma pauperis within 21 days of service.

                                                             1
        Case 1:20-cv-01480-DAD-JLT Document 2 Filed 10/21/20 Page 2 of 2


1         3.    Failure to comply with this order may result in dismissal of this action pursuant to

2               Local Rule 110.

3

4    IT IS SO ORDERED.

5      Dated:   October 20, 2020                          /s/ Jennifer L. Thurston
6                                                  UNITED STATES MAGISTRATE JUDGE

7
8
9
10

11
12
13

14
15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                    2
